DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
2.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

3.	Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it contains more than a 150 words.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1 – 8 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US Publication Number 2019/0073581, hereinafter “Chen”) in view of Kim et al. (US Publication Number 2016/0085507, hereinafter “Kim”).

6.	As per claim 1, Chen teaches a computing system comprising a parameter server, a communication path and a worker, wherein the parameter server (47, figure 12) includes a storage unit (storage unit to store current state and data of all the parameters, paragraph 130) that stores a parameter value of a training target model represented by a floating point number (paragraph 151, floating point operation), and a first conversion unit that converts (converting operation, paragraph 145) the parameter value into data represented by a floating point (data represented by floating point computations, paragraph 113); the communication path (pathway seen in figures 10 and 11) transmits the data transmitted and received between the parameter server and the worker (parameter server/worker interface, paragraphs 60 and 125); the worker includes a processing unit that computes a product (GPU handling, paragraphs 125, 126, 132 and 134); and the parameter server further includes a second conversion unit that converts the data received from the worker into an updating difference represented by a floating point number (asynchronous updating paragraph 134), and an updating unit that updates the parameter value on the basis of the 32updating difference (updating unit to update parameter, paragraphs 135 and 136).  
Chen does not appear to explicitly disclose a parameter value represented by a 32-bit floating point number, and a first conversion unit that converts the parameter value into data represented by a floating point with 10 bits or less, in which a mantissa is 3 bits or less and an exponent is 6 bits or less; the processing unit that computes a sum of the data. 
However, Kim discloses a parameter value represented by a 32-bit floating point number (32 bit floating point representation, paragraph 47), and a first conversion unit that converts the parameter value into data represented by a floating point with 10 bits or less (paragraph 49, conversion unit), in which a mantissa is 3 bits or less (mantissa configuration, paragraph 62) and an exponent is 6 bits or less (exponent bits, paragraph 47); the processing unit that computes a sum of the data (paragraphs 56 – 60, calculation and handling units for the sum of the data, figure 2).  
Chen and Kim are analogous art because they are from the same field of endeavor of networked systems.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Chen and Kim before him or her, to modify the floating point computations of Chen to include the calculations of Kim because it allows for enhanced configuration represented (Kim, paragraph 3).
One of ordinary skill would be motivated to make such modification in order to enhance floating point utilization in which it is represented (paragraph 5).  Therefore, it would have been obvious to combine Kim with Chen to obtain the invention as specified in the instant claims.

7.	Chen modified by the teachings of Kim as seen in claim 1 above, as per claim 2, Kim teaches a computing system, wherein the processing unit performs addition after converting the mantissa of the data to 14 bits or more and 23 bits or less (paragraph 47, mantissa bits), and converts the mantissa of the data to 3 bits or less after performing the addition (paragraph 56 mantissa via conversion).  

8.	Chen modified by the teachings of Kim as seen in claim 1 above, as per claim 3, Kim teaches a computing system, wherein the exponent of the data is 6 bits, and a bias value of the exponent is 31 (bit value of exponent, paragraph 56).  

9.	Chen modified by the teachings of Kim as seen in claim 1 above, as per claim 4, Kim teaches a computing system, wherein the exponent of the data is 5 bits, and a bias value of the exponent is 23 or more and 28 or less (exponent being 5 bits, paragraph 53).  
10.	Chen modified by the teachings of Kim as seen in claim 1 above, as per claims 5 and 6, Chen teaches a computing system, wherein the neural network model for the training target is a neural network (NN, paragraph 1) including local response normalization (paragraph 134 computing local gradients) or wherein the training target model is a neural network including batch normalization (real time mode or batch mode for the handling, paragraph 175).  

11.	Chen modified by the teachings of Kim as seen in claim 1 above, as per claim 7, Kim teaches a computing system, wherein the data is represented by a floating point number with 8 bits or less, in which the mantissa is 2 bits or less (paragraph 62, mantissa 2 bits or less upon shift).  

12.	Chen modified by the teachings of Kim as seen in claim 1 above, as per claim 7, Kim teaches a computing system, wherein the data is represented by a floating point number with 7 bits or less, in which the mantissa is 1 bit (1 bit mantissa bit configuration, paragraph 63).

Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. References 5974053, 20160211862, and 20020026468 teach bit configurations for the floating point number, mantissa, and exponent according to requirements seen in the claims. References 10521718 and 20180089834 are directed to neural networks with training targets according to the server configuration required by the claims. Reference 20030004720 is directed to parameter server configuration in a neural network according to the requirements seen in the claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURANGZEB HASSAN whose telephone number is (571)272-8625. The examiner can normally be reached 7 AM to 3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





AH


/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184